

	

		II

		109th CONGRESS

		1st Session

		S. 1146

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mrs. Boxer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To require the Federal Trade Commission to

		  monitor and investigate gasoline prices under certain

		  circumstances.

	

	

		1.Investigation of gasoline

			 prices

			(a)In

			 generalIf, based on weekly

			 data published by the Energy Information Administration of the Department of

			 Energy, the average price of regular grade gasoline in a State increases 20

			 percent or more for at least seven days during any 3-month period, the Federal

			 Trade Commission shall initiate an investigation into the retail price of

			 gasoline in that State to determine if the price of gasoline is being

			 artificially manipulated by reducing refinery capacity or by any other form of

			 manipulation.

			(b)ReportNot later than 14 days after the initiation

			 of the investigation described in subsection (a), the Federal Trade Commission

			 shall report to Congress the results of the investigation.

			(c)Public

			 meetingNot later than 14

			 days after issuing the report described in subsection (b), the Federal Trade

			 Commission shall hold a public hearing in the State in which the retail price

			 of gasoline was investigated as described in subsection (a) for the purpose of

			 presenting the results of the investigation.

			(d)Action on price

			 increase

				(1)Finding of

			 market manipulationIf the

			 Federal Trade Commission determines that the increase in gasoline prices in a

			 State is a result of market manipulation, the Federal Trade Commission shall,

			 in cooperation with the Attorney General of that State, take appropriate

			 action.

				(2)No finding of

			 market manipulationIf the

			 Federal Trade Commission determines that the increase in gasoline prices in a

			 State is not the result of market manipulation, the Federal Trade Commission

			 shall notify the Secretary of Energy, who shall, within 2 weeks of such

			 notification, decide if the Strategic Petroleum Reserve should be used to

			 assure adequate supplies of gasoline.

				(e)TerminationThis section shall cease to apply on the

			 date that is 5 years after the date of enactment of this Act.

			

